Citation Nr: 0618732	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  05-18 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of receiving benefits from the 
Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 until 
November 1952.  The appellant is the former spouse of the 
veteran.  This matter comes before the Board of Veterans' 
Appeals (Board) from an August 2004 rating decision issued by 
the San Juan, Commonwealth of Puerto Rico Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied 
entitlement to death benefits.


FINDINGS OF FACT

1.  The appellant and the veteran were married twice during 
the veteran's lifetime.

2.  The appellant's second marriage to the veteran was 
terminated by divorce in March 1997.

3.  The veteran died in May 2004.


CONCLUSION OF LAW

The criteria are not met for recognition of the appellant as 
the veteran's surviving spouse for VA death benefit purposes.  
38 C.F.R. § 3.50 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has reported that she and the veteran were 
married twice.  The first marriage took place in July 1955, 
and the second marriage took place in May 1969.  The evidence 
of record includes a divorce decree which establishes that 
the appellant and the veteran were divorced in March 1997.  
The appellant and the veteran had two daughters.  The death 
certificate confirms he died in May 2004 and that he was 
divorced at that time.

The appellant has stated the circumstances of her two 
marriages to the veteran.  She said he repeatedly abused her, 
and she had no choice but to divorce him.  She has provided 
supporting statements from neighbors who witnessed the abuse.

A surviving spouse means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) (2005) and who was the spouse of the veteran at the 
time of the veteran's death.  38 C.F.R. § 3.50(b) (2005).  
For VA benefits purposes, a marriage means a marriage valid 
under law of the place where the parties resided at the time 
of the marriage or the law of the place where the parties 
resided when the right to benefits accrued.  38 U.S.C.S. § 
103(c) (2005); 38 C.F.R. § 3.1(j) (2005).  The appellant has 
the burden to establish her status as a claimant.  Sandoval 
v. Brown, 7 Vet. App. 7, 9 (1994).

The evidence clearly shows the appellant and the veteran, 
although married twice to each other during his lifetime, 
were not married to each other at the time of his death in 
May 2004.  They had not been married since March 1997.  A 
valid marriage between the appellant and the veteran at the 
time of his death is a basic requirement for recognition as 
his surviving spouse.  The legal criteria governing the 
status of a deceased veteran's widow as a surviving spouse 
are clear and specific, and the Board is bound by them.  
Here, they do not provide a basis upon which a favorable 
decision may be rendered.  Moreover, the benefit of the doubt 
doctrine is inapplicable because the undisputed facts in this 
case are clear and leave no room for doubt of any kind.

Where, as here, the law and not the evidence is dispositive, 
the appeal must be denied for failure to state a claim upon 
which relief may be granted.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  No other laws or regulations, e.g., those 
governing "deemed valid marriages," are applicable in this 
case.  See 38 U.S.C.A. §§ 103, 1102, 1304, 1541 (West 2002); 
38 C.F.R. §§ 3.52, 3.53, 3.54 (2005).

The Board is bound by the law made applicable to it by 
statute, regulations, and the precedential decisions of the 
appellate courts, and it is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
It has been held that the authority to award equitable relief 
under 38 U.S.C.A. § 503(a) (West 2002) is committed to the 
discretion of the Secretary, and that the Board is without 
jurisdiction to consider that which is solely committed to 
the Secretary's exercise of that discretion.  See McCay v. 
Brown, 9 Vet. App. 183, 189 (1996).

Duties to Notify and Assist Claimants

Under the provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 
5106, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005), VA has duties to notify and to 
assist claimants.  However, because the record in this case 
shows that undisputed facts render the appellant ineligible 
for death benefits, the Board finds that the VCAA does not 
apply to this appeal.  See 38 C.F.R. § 3.105(d) (2005); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Mason v. Principi, 
16 Vet. App. 129 (2002); VAOPGCPREC 5-2004.


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of receiving benefits from the 
Department of Veterans Affairs.

____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


